Citation Nr: 1721271	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a back disability.  

2.  Entitlement to a rating in excess of 10 percent for left knee instability before October 1, 2012.

3.  Entitlement to a compensable rating for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable rating for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  A March 2008 rating decision granted service connection for a back disability and assigned a 20 percent initial rating.  A February 2010 rating decision granted service connection for neuropathy of the bilateral lower extremities and assigned noncompensable ratings, it granted service connection for instability of the left knee and assigned a 10 percent rating, and it increased the initial rating of the Veteran's back disability to 40 percent.  A February 2015 rating decision denied the Veteran's claim of entitlement to a TDIU.  

This appeal was previously before the Board in April 2015.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In April 2015, the Board also remanded the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  A November 2016 rating decision granted service connection for PTSD.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for an acquired psychiatric disability is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

 
FINDINGS OF FACT

1.  The Veteran's back disability is not manifested by symptoms approximating incapacitating episodes of intervertebral disc syndrome (IVDS) with a total duration of six weeks during any 12-month period or unfavorable ankylosis.

2.  Before October 2, 2012, the Veteran's left knee instability was not manifested by symptoms approximating moderate instability or meniscal dislocation.  

3.  The Veteran's peripheral neuropathy of the bilateral lower extremities is not manifested by symptoms approximating moderate incomplete paralysis of the musculocutaneous nerve.  

4.  Since February 1, 2017, the Veteran's service-connected disabilities have precluded him from securing and following a substantially gainful occupation consistent with his education and work experience.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5237 (2016).

2.  Before October 2, 2012, the criteria for a rating in excess of 10 percent for instability of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for a compensable rating for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8522 (2016).

4.  Since February 1, 2017, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

In this case, the Veteran was provided notice regarding a TDIU in May 2015.  Otherwise, the Veteran's claims for service connection were granted; the Veteran has appealed the downstream issue of the ratings that have been assigned.  Under these circumstances, because the original claims were granted, there are no further notice requirements under the aforementioned law.  Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been provided with a number of examinations addressing his back disability, left knee disability, and peripheral neuropathy of the bilateral lower extremities.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Ratings Generally

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practicably can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and, (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  

Increased Rating for a Back Disability

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  However, there are only two schedular ratings available in excess of the currently-assigned 40 percent rating for a back disability; one requires the presence of unfavorable ankylosis and the other requires prescribed bed rest for at least six weeks in a 12 month period.  

The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Ankylosis is "unfavorable" when the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (5).  



The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months.

38 C.F.R § 4.71a, Diagnostic Code 5243 (2016).

Turning to the facts in this case, the Veteran filed his underlying claim for service connection in September 2006.  In October 2006, a private physician noted that the Veteran had forward flexion to "maybe about 30 degrees", and extension to "maybe 15 degrees", with the Veteran's motion limited by pain.  The Veteran underwent VA examinations in October 2007 and December 2009, at which time the examiners noted that the Veteran did not have ankylosis of the lumbar spine.  

The Veteran underwent a VA examination in January 2012, at which time the examiner noted that the Veteran had forward flexion to 20 degrees (with pain at 5 degrees), extension to 5 degrees with pain, bilateral lateral flexion to 10 degrees with pain, and bilateral lateral rotation to 10 degrees with pain.  Repetitive use testing did not result in an additional limitation of motion.  The examiner found that the Veteran did not have IVDS of the thoracolumbar spine.  

The Veteran underwent a VA examination in September 2014, at which time the examiner noted that the Veteran had forward flexion to 50 degrees (with pain at 40 degrees), extension to 10 degrees with pain, bilateral lateral flexion to 15 degrees (with pain at 10 degrees), and bilateral lateral rotation to 20 degrees (with pain at 10 degrees).  Repetitive use testing did not result in an additional limitation of motion.  The examiner noted that the Veteran did not have ankylosis.  The examiner found that the Veteran did not have IVDS of the thoracolumbar spine.  

The Veteran underwent a VA examination in April 2015, at which time the examiner noted that the Veteran had forward flexion to 70 degrees (with pain at 50 degrees), extension to 20 degrees (with pain at 15 degrees), bilateral lateral flexion to 25 degrees (with pain at 15 degrees), and bilateral lateral rotation to 30 degrees or greater (with pain at 25 degrees).  Repetitive use testing did not result in an additional limitation of motion, except that bilateral lateral flexion was limited to 20 degrees.  The examiner noted that the Veteran did not have ankylosis or IVDS of the thoracolumbar spine.  

In a November 2015 Disability Benefits Questionnaire (DBQ), a physician noted that the Veteran had forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees, with all motion limited by pain.  Repetitive use testing did not result in an additional limitation of motion, except that bilateral lateral flexion was limited to 20 degrees.  The physician noted that the Veteran did not have ankylosis or IVDS of the thoracolumbar spine.  

In a March 2016 DBQ, a physician noted that the Veteran had forward flexion to 30 degrees, extension to 5 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees, with the Veteran's forward flexion and extension limited by pain.  Repetitive use testing did not result in an additional limitation of motion, except that bilateral lateral flexion was limited to 20 degrees.  The physician noted that the Veteran did not have ankylosis or IVDS of the thoracolumbar spine.

In a July 2016 DBQ, a physician noted that the Veteran had forward flexion to 20 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, and bilateral lateral rotation to 30 degrees, with the Veteran's motion limited by pain.  Upon repetitive use testing, the Veteran had forward flexion to 15 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, and bilateral lateral rotation to 30 degrees.  The physician noted that the Veteran did not have ankylosis or IVDS of the thoracolumbar spine.

Upon review of this evidence, the Board cannot find that weight of the evidence supports a finding that the Veteran's back disability has been unfavorably ankylosed, or that the Veteran has experienced functional loss akin to unfavorable ankylosis.  The Veteran has retained motion in his back, albeit limited, since filing his claim in September 2006.  Clinicians have consistently stated that the Veteran did not show ankylosis of the spine.  

The Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, in this case, because a rating in excess of 40 percent requires ankylosis rather than restricted range of motion, the Deluca criteria cannot be used to achieve the higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Regardless, even considering the Veteran's complaints of functional loss, the Board cannot find that such complaints support a finding that the Veteran's back was fixed in unfavorable position at any time during the appeal.  

The Board further notes that clinicians have consistently found that the Veteran did not suffer from IVDS.  A rating in excess of 40 percent under the Diagnostic Code applicable to IVDS is unavailable.  

In sum, because the weight of the evidence of record does not demonstrate the presence of unfavorable ankylosis or IVDS at any time, a rating in excess of 40 percent rating for the Veteran's back disability is unwarranted.  

Increased Rating for Left Knee Instability Before October 1, 2012

As an initial matter, the Board again notes, for the reasons set forth in its April 2015 Remand, that the only issue before the Board relating to the Veteran's left knee is the proper rating for instability of the left knee before October 1, 2012.  

Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.  When the semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Turning to the facts in this case, the Veteran filed his underlying claim for service connection in September 2006.  In October 2006, a physician noted that the Veteran had no significant joint effusion, but he had "fairly severe" patellofemoral crepitus.  The Veteran's medial, lateral, anterior, and posterior ligaments were intact.  Examination of the Veteran's lower extremities showed no joint effusion, but there was evidence of crepitation, particularly with patella mobility.  Ligament stress testing and McMurray's test were negative.  In November 2006, radiological testing showed no meniscal problems.  

In an October 2007 VA examination, an examiner noted that the Veteran complained of his left knee locking and giving way, with the kneecap moving in and out of place.  The examiner noted that the Veteran did not suffer from dislocation of the left knee.  Physical examination showed no effusion, subluxation, or locking pain.  The examiner was unable to perform ligament stability testing because of the Veteran's complaints of pain.  Radiological examination of the left knee was negative.  

In a December 2009 VA examination, an examiner noted that the Veteran complained of giving way and locking in his left knee.  The Veteran denied experiencing effusion, subluxation, or dislocation.  Upon physical examination, the examiner noted no effusion or subluxation.  The examiner noted the presence of locking pain.  The examiner noted that the medial and lateral collateral stability test of the left knee showed slight instability.  The medial and lateral meniscus test and anterior and posterior cruciate ligament test of the left knee were normal.  In December 2011, the Veteran reported that he had fallen in the last year because his knees gave out.  In a September 2012 radiological examination, the Veteran was noted to have a very small knee joint effusion.  The menisci and ligaments were normal.  

Turning to an evaluation of these facts, the Board notes that the Veteran was in receipt of a 10 percent rating under Diagnostic Code 5257 from December 2009 until October 2012, at which time the Veteran was awarded with a total evaluation.  A greater disability evaluation under this Diagnostic Code would require a showing of "moderate" instability, which the Veteran did not have during this time.  While the Veteran subjectively complained of symptoms such as locking and giving way before October 2012, clinicians noted, at worst, the presence of "slight instability" at the time of the December 2009 examination.  While the Board acknowledges the Veteran's contentions that he experienced symptoms such as giving way and locking of his left knee, the Board places greater weight on the narrative medical reports, which, based on physical examinations that showed only slight instability, do not describe symptomatology of recurrent subluxation or lateral instability that the Board finds meets a "moderate" level of severity.  

In sum, the weight of the credible evidence demonstrates that the Veteran's left knee instability does not warrant a rating in excess of 10 percent before October 1, 2012, and the Veteran's claim is therefore denied.

Increased Rating for Neuropathy of the Bilateral Lower Extremities

Incomplete paralysis of the musculocutaneous nerve warrants a 0 percent evaluation when mild, a 10 percent evaluation when moderate, and a 20 percent evaluation when severe.  38 C.F.R. § 4.124a, Diagnostic Code 8522 (2016).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Complete paralysis of the musculocutaneous nerve is rated 30 percent and weakened eversion of the foot.  38 C.F.R. § 4.124a, Diagnostic Code 8522 (2016).  The rating schedule does not define terms such as "mild," "moderate," or "severe."  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2016).

Turning now to an evaluation of the evidence of record, the Veteran underwent a VA examination of his back in February 2009, at which time muscle strength, reflex, and sensory testing were normal.  The Veteran did not have radicular pain or other symptoms due to radiculopathy.  A February 2009 examination of the Veteran's peripheral nerves indicated that the Veteran had metatarsalgia of the bilateral feet resulting in severe pain, paresthesias, dysesthesias, and numbness in the bilateral lower extremities.  

The Veteran filed the claim of entitlement to service connection that forms the basis of this appeal in December 2009.  In a February 2012 DBQ, a physician indicated that the Veteran did not have radicular pain or other symptoms due to radiculopathy.  Muscle strength, reflex, and sensory testing were normal.  The physician noted that the Veteran had metatarsalgia of the bilateral feet resulting in severe intermittent pain, paresthesias, dysesthesias, and numbness in the bilateral lower extremities.  

The Veteran underwent VA examinations in September 2014 and April 2015, at which time muscle strength, reflex, and sensory testing were normal.  The Veteran did not have radicular pain or other symptoms due to radiculopathy.

In a November 2015 DBQ, a physician indicated that the Veteran did not have radicular pain or other symptoms due to radiculopathy.  Muscle strength testing showed that the Veteran's bilateral knee extension had active movement against gravity, and his bilateral hip flexion had active movement against some resistance; muscle strength testing was otherwise normal.  Reflex testing showed absent reflexes in the bilateral knees, and normal reflexes in the ankles.  Sensory examination was normal.  In a March 2016 DBQ, a physician indicated that the Veteran did not have radicular pain or other symptoms due to radiculopathy.  Muscle strength testing was normal, except that the Veteran showed active movement against some resistance in left knee extension.  Reflex and sensory examinations were normal.  In a July 2016 DBQ, a physician indicated that the Veteran did not have radicular pain or other symptoms due to radiculopathy.  Muscle strength, reflex, and sensory examinations were normal.  

The Veteran underwent a VA examination in November 2016, at which time an examiner indicated that EMG/NCS testing showed mild sensory neuropathy involving the superficial peroneal and sural nerves, and no evidence of lumbar radiculopathy.  The examiner further found that the Veteran's nerve testing did not support the December 2009 and February 2012 diagnoses with metatarsalgia.  The Veteran complained of a pins-and-needles sensation in his lower extremities, pain in his feet that radiated to his calves, and numbness in the bilateral feet to the knees.  The examiner noted that the Veteran experienced moderate constant pain, paresthesias, dysesthesias, and numbness in the bilateral lower extremities.  Muscle strength and reflex testing were normal.  Sensory examination showed decreased sensation in the lower legs, ankles, feet, and toes.  The examiner found that the Veteran showed mild incomplete paralysis of the musculocutaneous nerve.  

Turning now to an analysis of these facts, the Board cannot find that the Veteran's symptoms of neuropathy approximate symptoms of moderate incomplete paralysis or worse at any time, as would be required for a compensable rating.  While the Board acknowledges that examiners in February 2009 and February 2012 described symptoms of metatarsalgia, the Board notes that the examiners were describing the Veteran's subjective account of symptoms, and such accounts were not accompanied by EMG testing.  A November 2016 examiner, following EMG testing, found that the Veteran's testing did not support a finding that the Veteran suffered from metatarsalgia.  

The Board otherwise observes that examiners in February 2009, February 2012, September 2014, April 2015, November 2015, March 2016, July 2016, and November 2016 found that the Veteran did not suffer from radicular symptoms associated with his lumbar back disability.  While the November 2016 examiner was unable to associate the Veteran's neuropathy with his back disability at all, the examiner characterized the Veteran's degree of impairment as mild.  

Upon review of this evidence, the Board finds that the objective manifestations of the Veteran's peripheral neuropathy of the bilateral lower extremities show a mild impairment at most.  While the Board otherwise notes that the Veteran has complained of symptoms such as pain and numbness, such complaints themselves are insufficient to establish that the Veteran's symptoms have approximated incomplete moderate paralysis or worse at any time, particularly given the consistent findings of clinicians that the Veteran did not suffer from radiculopathy.

In sum, the weight of the credible evidence demonstrates that the Veteran's peripheral neuropathy of the bilateral lower extremities does not warrant compensable ratings at any time, and the Veteran's claims are therefore denied.

Additional Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2016).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Turning to the facts in the instant case, the evidence shows that the Veteran was employed with a state agency until May 11, 2015, at which time the Veteran resigned.  The Board thus finds that a TDIU is unwarranted before the time because the Veteran was substantially gainfully employed.  

From February 11, 2015, to February 1, 2017, the Veteran was in receipt of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) on account of knee replacement surgeries and his assignment of one disability rated 100 percent and an additional disabilities independently rated 60 percent.  Such representated the maximum benefit available to the Veteran under the law.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  The award of SMC renders the issue of TDIU from May 11, 2015, to February 1, 2017, moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Thus, the Board will only consider whether the Veteran is entitled to a TDIU subsequent to February 1, 2017.  

From February 1, 2017, the Board has determined that the weight of the evidence is at least in equipoise regarding the award of a TDIU.  The evidence indicates that the Veteran completed 18 years of education, culminating in a Master's degree in legal studies.  The Veteran then worked as a manager for a state agency for 11 years before resigning in May 2015.  The Board notes that the Veteran is in receipt of service connection for PTSD, a back disability, a bilateral knee disability, a bilateral hearing loss disability, peripheral vestibular disorder, tinnitus, peripheral neuropathy of the lower extremities, and scars.  With a total scheduler rating of 100 percent and one disability rated at 50 percent, the Veteran meets the scheduler criteria for under 4.16(a).

In March 2017, the SSA determined that the Veteran was unable to perform any of his past relevant work, which included experience as a clerk and clerk supervisor.  The SSA noted that the Veteran was unable to maintain concentration, persistence, and pace for more than three to five hours out of an eight-hour workday due to pain.  The SSA additionally noted that the Veteran had to elevate his feet above the waist no less than one to two hours out of an eight-hour workday.  While the Board is not bound by the determination of the SSA, it affords the SSA finding with relatively great probative weight because it was based on a close review of the Veteran's medical record.  

With that said, the Board acknowledges that in November 2016, an examiner opined that the Veteran's mild neuropathy, back disability, and knee disability would not have an impact on the Veteran's ability to obtain and maintain substantially gainful sedentary employment.  The examiner did not, however, consider the combined impact of the rest of the Veteran's service-connected disabilities (namely PTSD, a bilateral hearing loss disability, peripheral vestibular disorder, tinnitus, and scars) on the Veteran's ability to maintain employment.  The Board thus affords this opinion with relatively less probative weight.  Indeed, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Thus, affording the Veteran with the benefit of the doubt, the Board finds that since February 1, 2017, the evidence shows that the Veteran is unemployable due solely to his service-connected disabilities.  


ORDER

A rating in excess of 40 percent for a back disability is denied.  

A rating in excess of 10 percent for left knee instability is denied.  

A compensable rating for peripheral neuropathy of the left lower extremity is denied.

A compensable rating for peripheral neuropathy of the right lower extremity is denied.

Since February 1, 2017, a TDIU is granted.  


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


